 
Exhibit 10.2
 
[img001.jpg]
 
COMMITTED REVOLVING CREDIT NOTE
(VARIABLE RATE)


 

$1,000,000.00  April 26, 2010

 
FOR VALUE RECEIVED, and intending to be legally bound, WINDTAMER CORPORATION
(“Borrower”), a corporation organized under the laws of the State of New York,
with its principal place of business at 156 Court Street, Geneseo, New York
14454, promises to pay to FIRST NIAGARA BANK, N.A., a national banking
association with a banking office at 6950 South Transit Road, P.O. Box 28,
Lockport, New York  14095-0028 (“Lender”) or order, on or before May 1, 2011
(“Maturity”), the lesser of the principal sum of One Million and 00/100 Dollars
($1,000,000.00) or the aggregate unpaid principal amount of all advances made by
Lender to Borrower hereunder, together with interest thereon until paid in full.


1.           REVOLVING CREDIT.  Borrower may, at its option, borrow, pay,
reborrow and repay the principal of this Note at any time prior to Maturity or
such earlier date as the obligations of Borrower to Lender under this Note shall
become due and payable.


2.           REQUEST FOR LOANS.  Advances made hereunder (each a “Loan”) are
properly requested orally or in writing not later than 4:00 p.m. on a Business
Day on which the Loan is to be made, unless otherwise provided herein.  Each
request for a Loan shall constitute, both when made and when honored, a
representation and warranty by Borrower that Borrower is entitled to obtain such
Loan.  The aggregate unpaid principal amount of Loans under this Note shall not
exceed the full amount of this Note.  Lender may, in its sole discretion, make
an advance to Borrower upon oral request, provided, however, Lender reserves the
right to require that advance requests be in writing.  Each oral request shall
be conclusively presumed to have been made by a person authorized by Borrower to
do so, and any credit by Lender of a Loan to or for the account of Borrower
shall conclusively establish Borrower’s obligation to repay same.  Lender shall
incur no liability of any kind to any party by reason of making an advance upon
an oral request.
 
3.   INTEREST RATE.  Each Loan made hereunder shall bear interest on the unpaid
principal balance at all times at a per annum rate equal to the Prime Rate, as
defined below, plus zero percent (0%).  Accrued interest shall be payable
monthly in arrears on the 1st day of each month commencing May 1, 2010 until
paid in full.

 
INTEREST RATE.  Each Loan made hereunder shall bear interest on the unpaid
principal balance at all times at a per annum rate equal to the Prime Rate, as
defined below, plus zero percent (0%).  Accrued interest shall be payable
monthly in arrears on the 1st day of each month commencing May 1, 2010 until
paid in full.
 
“Prime Rate” means that variable rate of interest announced from time to time by
Lender as its prime rate for calculating interest on certain loans.  The Prime
Rate may or may not be the most favorable charged by Lender to its
customers.  The interest rate on this Note shall change simultaneously with
changes to the Prime Rate.



Notwithstanding the foregoing, at no time prior to the Maturity will the rate at
which interest accrues be less than 3.25% per annum.


 (a)           Borrower shall pay interest and fees, calculated on the basis of
a 360-day year for the actual number of days of each year (365 or 366, as
applicable), on the outstanding principal amount from and including the date of
this Note to but not including the date the outstanding principal amount is paid
in full.
 
(b)           If pursuant to the terms of this Note, Borrower is at any time
obligated to pay interest on the principal balance of this Note at a rate in
excess of the maximum interest rate permitted by applicable law, the applicable
interest rate shall be immediately reduced to such maximum rate and all previous
payments in excess of the maximum rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.


 
1

--------------------------------------------------------------------------------

 
 
(c)           After the occurrence of an Event of Default, at Lender’s option,
interest shall accrue at a rate per annum equal to the aggregate of 6% plus the
rate otherwise applicable (the “Default Rate”), and such rate shall continue to
apply whether or not judgment shall be entered on this Note.


(d)           If any interest rate index is not available, a similar rate based
upon a comparable index selected by Lender in its sole discretion will be
utilized.


4.           REPAYMENT.  At Maturity or the earlier acceleration of this Note,
Borrower shall pay the entire principal balance, plus all accrued and unpaid
interest and fees.


5.           APPLICATION; BUSINESS DAY.  Borrower shall make all payments on
this Note to Lender at its address stated above, or at such other place as the
holder of this Note may designate.  All payments shall be made absolutely net
of, without deduction or offset and free and clear of taxes, deductions, charges
or withholding of any kind.  Lender shall apply all payments received on this
Note to any accrued and unpaid interest then due and owing, then to the
reduction of principal of this Note, then to other sums due hereunder in such
order and in such amounts as Lender may determine from time to time.  The sum or
sums shown on Lender’s records shall be evidence of the correct unpaid balances
of principal and interest on this Note, absent manifest error.  If any payment
comes due on a day that is not a Business Day, as defined below, Borrower may
make the payment on the first Business Day following the payment date and pay
the additional interest accrued to the date of payment.  “Business Day” means a
day of the year on which banks are not required or authorized by law to close in
New York State.


6.           FEES.


(a)           Late Fee.  If any payment due under this Note is unpaid for ten
(10) days or more, Borrower shall pay, in addition to any other sums due under
this Note (and without limiting Lender’s other remedies on account thereof), a
late charge in an amount equal to 6% of such unpaid amount .


(b)           Commitment Fee.  On the date hereof, Borrower shall pay Lender a
fee in the amount of $5,000.00.


7.           USE OF PROCEEDS.  Any Loan made by Lender to Borrower and evidenced
by this Note shall be used by Borrower for temporary working capital.


8.           MAINTAIN OPERATING ACCOUNTS.  Borrower shall maintain with Lender,
as its primary financial institution, corporate deposit and operating
accounts.  At the option of Lender, all interest payments, principal payments
and fees will automatically be deducted from Borrower’s primary operating
account.


9.           SUBJECT TO LOAN AGREEMENT.  This Note is executed and delivered
subject to the terms of a Loan Agreement dated April 26, 2010 between Borrower
and Lender (as the same may be amended or supplemented from time to time, the
“Loan Agreement”) and reference is hereby made to the Loan Agreement for the
provisions relating to Lender’s rights of acceleration of the principal hereof
upon the occurrence of an Event of Default (as defined in the Loan Agreement)
and Lender’s remedies.


10.           SETOFF. Without limiting its rights of setoff under New York law
generally, if the unpaid principal amount of the Note, interest accrued on the
unpaid principal amount thereof or other amount owing by Borrower under this
Note or the other loan documents shall have become due and payable (at maturity,
by acceleration or otherwise), Lender, any assignee of Lender and the holder of
any participation in any loans will each have the right, in addition to all
other rights and remedies available to it, without notice to Borrower, to
set-off against and to appropriate and apply to such due and payable amounts any
obligations owing to, and any other funds held in any manner for the account of,
Borrower by Lender or by such holder including, without limitation, all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or in the future maintained by
Borrower with Lender or such holder.  Borrower consents to and confirms the
foregoing arrangements and confirms Lender’s rights, such assignee’s rights and
such holder’s rights of banker’s lien and set-off.  Nothing in this Note will be
deemed a waiver or prohibition of or restriction on Lender’s rights, such
assignee’s rights or any such holder’s rights of banker’s lien or set-off.


 
2

--------------------------------------------------------------------------------

 
 
11.           CAPITAL REQUIREMENTS.  If the adoption of, any change in or any
change in the interpretation of any law, regulation or guideline by any
applicable governmental authority, central bank or similar agency exercising
control over financial institutions (a “Governmental Rule”) or the compliance by
Lender with the Governmental Rule requires that any loan or commitment hereunder
be included for purposes of calculating the appropriate amount of capital to be
maintained by Lender or First Niagara Financial Group, Inc. (“FNFG”) and the
result of which is to reduce the rate of return on Lender’s capital then, and in
each such case, Lender will deliver to Borrower a statement of the justification
therefor and the amount necessary to compensate Lender or FNFG for such reduced
rate of return.  Each determination by Lender shall be conclusive absent obvious
error and shall be payable by Borrower to Lender upon Lender’s demand.  In
determining any such amount, Lender may use reasonable averaging and attribution
methods.


12.           PAYMENT OF FEES AND EXPENSES.  Borrower agrees to pay, upon
demand, costs of collection of all amounts due under this Note, including,
without limitation, principal, interest and fees, or in connection with the
enforcement of, or realization on, any security for this Note, including,
without limitation, to the extent permitted by applicable law, reasonable
attorneys’ fees and expenses.


13.           GOVERNING LAW.  This Note shall be governed by the internal laws
of the State of New York, without regard to principles of the conflict of laws.


14.           GENERAL PROVISIONS.


(a)           Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with delivery, acceptance, performance or
enforcement of this Note.


(b)           This Note, together with any related loan and security agreements,
guaranties, and documents ancillary thereto contains the entire agreement
between Lender and Borrower with respect to the Note, and supersedes every
course of dealing, other conduct, oral agreement and representation previously
made by Lender.


(c)           Borrower agrees that in any legal proceeding, a copy of this Note
kept in Lender’s course of business may be admitted into evidence as an
original.


(d)           This Note is a binding obligation enforceable against Borrower and
its permitted successors and assigns and shall inure to the benefit of Lender
and its successors and assigns.


(e)           If a court deems any provision of this Note invalid, the remainder
of the Note shall remain in effect.


(f)           If there is more than one Borrower, each of them shall be jointly
and severally liable for all amounts and obligations which become due under this
Note and the term “Borrower” shall include each as well as all of them.


(g)           If payment of this Note is secured by collateral, the collateral
is specified in the collateral records of Lender.


(h)           No failure by the holder hereof to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by such holder of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy.  The rights and remedies of the holder hereof as herein
specified are cumulative and not exclusive of any other rights or remedies which
such holder may otherwise have.


(i)           All notices, demands, or other communications hereunder must be in
writing and will be effective upon receipt when sent to the address set forth
herein or such other address as provided by such party.


 
3

--------------------------------------------------------------------------------

 
 
15.           JURISDICTION AND VENUE.  BORROWER KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY (A) CONSENTS IN EACH ACTION AND OTHER LEGAL
PROCEEDING COMMENCED BY LENDER AND ARISING OUT OF OR OTHERWISE RELATING TO THIS
NOTE OR ANY COLLATERAL RELATED HERETO TO THE NONEXCLUSIVE PERSONAL JURISDICTION
OF ANY COURT THAT IS EITHER A COURT OF RECORD OF THE STATE OF NEW YORK OR A
COURT OF THE UNITED STATES LOCATED IN THE STATE OF NEW YORK, (B) WAIVES EACH
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER LEGAL PROCEEDING,
(C) WAIVES PERSONAL SERVICE OF PROCESS IN EACH SUCH ACTION AND OTHER LEGAL
PROCEEDING, AND (D) CONSENTS TO THE MAKING OF SERVICE OF PROCESS IN EACH SUCH
ACTION AND OTHER LEGAL PROCEEDING BY REGISTERED MAIL DIRECTED TO BORROWER AT THE
LAST ADDRESS OF BORROWER SHOWN IN THE RECORDS RELATING TO THIS NOTE MAINTAINED
BY LENDER, WITH SUCH SERVICE OF PROCESS TO BE DEEMED COMPLETED FIVE (5) DAYS
AFTER THE MAILING THEREOF.


16.           WAIVER OF JURY TRIAL.  BORROWER KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT BORROWER MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO, AND EACH RIGHT TO ASSERT ANY CLAIM FOR DAMAGES (INCLUDING,
BUT NOT LIMITED TO, PUNITIVE DAMAGES) IN ANY ACTION OR OTHER LEGAL PROCEEDING OF
ANY NATURE, RELATING TO (A) THIS NOTE, ANY RELATED LOAN DOCUMENT OR ANY
COLLATERAL RELATED HERETO, (B) ANY TRANSACTION CONTEMPLATED BY ANY SUCH
DOCUMENTS OR (C) ANY NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, OR
ANY COLLATERAL RELATED HERETO.  BORROWER CERTIFIES THAT NEITHER LENDER NOR ANY
REPRESENTATIVE OF LENDER HAS REPRESENTED TO BORROWER THAT LENDER WILL NOT SEEK
TO ENFORCE THE WAIVER MADE BY BORROWER IN THIS PARAGRAPH.  BORROWER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL AS NECESSARY AND
APPROPRIATE.
 

 
WINDTAMER CORPORATION
         
 
By:
 /s/  Willaim A. Schmitz       Name:  William A. Schmitz       Title:  Chief
Executive Officer          


Rev. 03/30/2010


Borrower’s signature must be witnessed by an authorized representative of Lender
or notarized prior to returning to Lender:


Witnessed By:



 
/s/  Sheila M. Studebaker            
Print Name:  Sheila M. Studebaker
Print Title:  Vice President
First Niagara Bank, N.A.




 
4

--------------------------------------------------------------------------------

 


 
 
STATE OF  NEW YORK                                       )
 
                  )           SS:
 
COUNTY OF  MONROE                                       )


On the 26TH  day of April in the year 2010, before me, the undersigned,
personally appeared William A. Schmitz, known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.
 


 
_          /s/  Katherine H. Karl               
 
                                Notary Public
 
 
 
 
 
5

--------------------------------------------------------------------------------